DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Amendment and Remarks dated on April 5, 2021 and Interview conducted on April 16, 2021.
Claims 1-5, 9, 11, 12, 16, and 18-27 as presented in the listing of claims below are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Charles Chasney (Reg. No. 71434) on April 16, 2021.

The listing of claims below will replace all prior versions and listings of claims in the application:
LISTING OF CLAIMS
1. (Currently Amended) A method comprising: 
	receiving a first image that is captured by a first perception sensor of an infrastructure device, the first image including a first portion of an environment of a subject, the environment being based on a location of a user device associated with the subject;

	receiving a second image that is captured by a second perception sensor of an infrastructure device, the second image including the object and a second portion of the environment, the second portion of the environment non-overlapping the first portion of the environment;
	in response to determining the location of the object and the subject, comparing the content of the first image and the second image, determining a void area based on a previously stored 3D model of the environment, combining the first captured image, the second captured image, and a void area not captured in the first image or the second image to generate a modified image that indicates the location of the object relative to the environment of the subject including a void area depicted by dashed lines that correspond to the curb or boundary of the roadways; and
	causing the modified image to be presented on at least one display of a second device located near the subject, the second device being different than the user device.

2. (Previously Presented) The method of claim 1, wherein the object is a vehicle and the subject is a pedestrian.

3. (Previously Presented) The method of claim 1, wherein the modified image indicates a position of the subject relative to the modified image.

4. (Previously Presented) The method of claim 1, wherein generating the modified image includes at least one of:
	adjusting a color of a displayed object;

	generating an arrow pointing towards the object;
	generating a distance indicator indicative of a distance between the subject and the object; and
	generating a compass indicator indicative of a direction from the subject to the
object.

5. (Previously Presented) The method of claim 1, wherein determining the location of the object includes at least one of:
	receiving global positioning system (GPS) data of the object;
	determining a relative location of the object relative to a landmark in the first image or in the second captured image;
	receiving a radar data of the object relative to a radar unit; and
	receiving a point cloud of the object relative to a lidar unit.

6-8. (Previously Canceled)

59. (Previously Presented) The method of claim 1, wherein the method includes operating a camera to capture the at least one of the first captured image and the second captured image.  

10. (Previously Canceled) 

11. (Previously Presented) The method of claim 1, further comprising: 
	determining that a distance between the object and the subject is increasing; and in response to determining that the distance is increasing, generating the modified image to 15convey a notification that the object and subject are moving further apart.  


a processor configured to execute an object indicator module that when executed at the processor: 
	receiving a first image that is captured by a first perception sensor of an infrastructure device, the first image including a first portion of an environment of a subject, the environment being based on a location of a user device associated with the subject;
	determining a location of an object relative to the environment of the subject;
	receiving a second image that is captured by a second perception sensor of an infrastructure device, the second image including the object and a second portion of the environment, the second portion of the environment non-overlapping the first portion of the environment;
	in response to determining the location of the object and the subject, comparing the content of the first image and the second image, determining a void area based on a previously stored 3D model of the environment, combining the first captured image, the second captured image, and a void area not captured in the first image or the second image to generate a modified image that indicates the location of the object relative to the environment of the subject including a void area depicted by dashed lines that correspond to the curb or boundary of the roadways; and
	causing the modified image to be presented on at least one display of a second device located near the subject, the second device being different than the user device.

13-15. (Previously Canceled)

16. (Previously Presented) The system of claim 12, wherein at least one instance of the first perception sensor or the second perception sensor includes a camera.  

17. (Previously Canceled)


	receiving a first image that is captured by a first perception sensor of an infrastructure device, the first image including a first portion of an environment of a subject, the environment being based on a location of a user device associated with the subject;
	determining a location of an object relative to the environment of the subject;
	receiving a second image that is captured by a second perception sensor of an infrastructure device, the second image including the object and a second portion of the environment, the second portion of the environment non-overlapping the first portion of the environment;
	in response to determining the location of the object and the subject, comparing the content of the first image and the second image, determining a void area based on a previously stored 3D model of the environment, combining the first captured image, the second captured image, and a void area not captured in the first image or the second image to generate a modified image that indicates the location of the object relative to the environment of the subject including a void area depicted by dashed lines that correspond to the curb or boundary of the roadways; and
	causing the modified image to be presented on at least one display of a second device located near the subject, the second device being different than the user device.

19. (Previously Presented) The non-tangible computer readable storage medium of claim 18, wherein the object is a vehicle and the subject is a pedestrian.  



21. (Previously Presented) The non-tangible computer readable storage medium of claim 18, wherein the instructions, when executed, further cause the processing device to: 
	10generate the modified image includes at least one of: 
	adjust a color of a displayed object; highlight the displayed object; 
	generate an arrow pointing towards the object; 
	generate a distance indicator indicative of a distance between the subject and the 15object; and 
	generate a compass indicator indicative of a direction from the subject to the object.  

22. (Previously Presented) The non-tangible computer readable storage medium of claim 18, wherein the instructions, when executed, further cause the processing device to determine the location of the object by at least one of: 
	receiving global positioning system (GPS) data of the object; 
	5determining a relative location of the object relative to a landmark in the first image or in the second image; 
	receiving a radar data of the object relative to a radar unit; and 
	receiving a point cloud of the object relative to a lidar unit.  



24. (Previously Presented) The system of claim 12, wherein the object is another vehicle and 15the subject is a pedestrian.  

25. (Previously Presented) The system of claim 12, wherein the modified image indicates a position of the subject relative to the modified image. 

26. (Previously Presented) The system of claim 12, wherein the object indicator module, when executed at the processor, further: generates the modified image includes at least one of: 
	adjusts a color of a displayed object; 
	5highlights the displayed object; 
	generates an arrow pointing towards the object; 
	generates a distance indicator indicative of a distance between the subject and the object; and 
	generates a compass indicator indicative of a direction from the subject to the 10object.  

27. (Previously Presented) The system of claim 12, wherein the object indicator module, when executed at the processor, determines the location of the object by at least one of: 
	receiving global positioning system (GPS) data of the object; 

	receiving a radar data of the object relative to a radar unit; and 
	receiving a point cloud of the object relative to a lidar unit.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

	Interpreting the claims in light of the specification examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in amended independent claims 1, 12 and 18.

Kenney et al. (US PG Pub 20200151916A1) discloses a method includes receiving, by the user device, a Vehicle-to-Everything (V2X) wireless message transmitted by a ride share vehicle and including V2X data describing the ride share vehicle. The method includes generating augmented graphical data based on the V2X data, where the augmented graphical data describes an augmented version of an image captured by the user device and depicting a real-life environment that includes the ride share vehicle, where the augmented version highlights a position of the ride share vehicle within the real-life environment. The method includes presenting the augmented graphical data on the user device so that the ride share vehicle is more easily located in the real-life environment.



	The features “a first perception sensor of an infrastructure device”, “a second perception sensor of an infrastructure device”, and “in response to determining the location of the object and the subject, comparing the content of the first image and the second image, determining a void area based on a previously stored 3D model of the environment, combining the first captured image, the second captured image, and a void area not captured in the first image or the second image to generate a modified image that indicates the location of the object relative to the environment of the subject including a void area depicted by dashed lines that correspond to the curb or boundary of the roadways”, when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455.  The examiner can normally be reached on Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 




/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668